Citation Nr: 0033796	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
eye, claimed to have been incurred during a VA 
hospitalization beginning May 13, 1969.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1998.  After a statement of the case was furnished 
in January 1999, the substantive appeal was received in 
August 1999.  This document was not timely.  38 C.F.R. § 
20.302(b) (2000).  However, at the time he submitted his 
notice of disagreement, in November 1998, he also submitted a 
signed substantive appeal.  The United States Court of 
Appeals for Veterans Claims (hereinafter "Court") has held 
that an appeal may be perfected despite the fact that the 
statement of the case is issued subsequent to the receipt of 
the substantive appeal.  Archbold v. Brown, 9 Vet.App. 124 
(1996).  Accordingly, in view of the earlier substantive 
appeal, the appeal was timely.

The veteran's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 was dated September 30, 1997, and date-stamped as 
received October 6, 1997.  The statute was amended, effective 
for claims filed on or after October 1, 1997, to require 
negligence on the part of the VA.  38 U.S.C.A. § 1151 (West 
Supp. 2000).  However, the Board believes that the postmark 
rule, which provides that the date of postmark will be 
accepted as the date of filing, should be applied in this 
case.  See 38 C.F.R. § 20.305 (2000).  That regulation 
further provides correspondence with no postmark of record 
will be presumed as having been postmarked five days prior to 
the date-stamp.  Id.  Accordingly, the old law, which, as it 
does not require negligence or other fault on the part of the 
VA, is clearly more favorable to the veteran, and will be 
applied in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran contends, in substance, that he sustained 
additional disability as a result of treatment received 
during a VA hospitalization which began on May 13, 1969.  He 
states that although the surgery which initially affected his 
vision was performed at a private facility in October 1968, 
he sustained injury during his subsequent VA hospitalization, 
due to treatment afforded for the eye.  Specifically, he 
asserts that an eye patch applied by the VA caused damage by 
scratching his eye.  

Attempts to obtain records of the hospitalization at issue 
have been unsuccessful.  However, the new law contains 
specific procedures which must be followed in obtaining VA 
records:

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

. . . 

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

The Board also notes that the records requests have been for 
records of eye surgery, whereas it appears that the 
hospitalization, which extended from May 13, 1969, through at 
least August 1969 (the ending date is not known), was 
primarily for psychiatric treatment.  Partial notes of this 
hospitalization are of record.  

The RO also requested records from the Orlando VA outpatient 
clinic, on the theory that the records may have been 
transferred from New York to that facility.  However, the 
earliest evidence of record that the veteran was treated at 
the Orlando clinic was in 1993; it is possible that he was 
treated at other facilities between 1969 and 1993, which may 
have the records.  In this regard, he underwent a VA 
examination in July 1971 at the Newark, New Jersey VA 
outpatient clinic.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
records of the veteran's psychiatric 
hospitalization beginning May 13 1969, 
through at least August 1969, from the 
New York, New York VAMC.  To aid in the 
VAMC's efforts to locate the records, it 
should be noted that the hospitalization 
was primarily for psychiatric treatment.  
The results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letter 00-87 
(November 17, 2000).  

2.  If the records are not available, the 
veteran should be requested to provide 
the names and/or locations of any other 
VA facilities from which he received 
treatment after that hospitalization in 
1969 until 1993.  If the veteran responds 
with the requested information, the RO 
must attempt to locate the pertinent 1969 
hospital records from those facilities, 
and the results documented in the claims 
file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letter 00-
87 (November 17, 2000).   

3.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  When 
completed, the RO must readjudicate the 
veteran's claim under the version of 
section 1151 applicable to claims filed 
prior to October 1997.  See 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. 
§ 3.358 (1997).  

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case, which 
includes the applicable version of the law 
and regulations, and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




